                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8                                UNITED STATES DISTRICT COURT
                                   9                           NORTHERN DISTRICT OF CALIFORNIA
                                  10
                                         RICKEY R. MADISON,
                                  11                                                      Case No. 18-04559 EJD (PR)
                                                       Plaintiff,
                                  12                                                      ORDER GRANTING MOTION FOR
Northern District of California




                                                 v.                                       VOLUNTARY DISMISSAL
 United States District Court




                                  13

                                  14     RON DAVIS,
                                  15                   Defendant.
                                  16                                                      (Docket No. 16)
                                  17

                                  18          Plaintiff, a California state prisoner, filed the instant pro se civil rights action
                                  19   pursuant to 42 U.S.C. § 1983. The Court dismissed the complaint with leave to amend,
                                  20   providing Plaintiff twenty-eight days in which to file an amended complaint. (Docket No.
                                  21   14.) On December 13, 2018, Plaintiff filed a letter stating that he wishes to withdraw from
                                  22   the case as he is unable to move forward. (Docket No. 16.) .
                                  23          Plaintiff may voluntarily dismiss his complaint with or without order of this Court.
                                  24   See Fed. R. Civ. P. 41(a)(1)(A), (a)(2). Because no opposing party has been served,
                                  25   Plaintiff’s letter requesting to withdraw from the case is construed as a “notice of
                                  26   dismissal,” and requires no order from the Court. See Fed. R. Civ. P. 41(a)(1)(A)(I). The
                                  27   motion is GRANTED, and this action is DISMISSED.
                                  28          The Clerk of the Court shall terminate all pending motions and deadlines and close
                                   1   the file.
                                   2            IT IS SO ORDERED.
                                   3   Dated: _____________________
                                               1/10/2019                            ________________________
                                                                                    EDWARD J. DAVILA
                                   4
                                                                                    United States District Judge
                                   5

                                   6

                                   7

                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25   Order of Voluntary Dismissal
                                       PRO-SE\EJD\CR.18\04559Madison_vol.dism
                                  26

                                  27

                                  28                                            2
